DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered. 

Election/Restrictions
Applicant elected Species A (Figs. 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (US 5683399), in view of Bader et al. (DE 10202582; “Bader”).
Jones discloses an alignment guide (Fig. 1), comprising: a shaft (12) having a longitudinal axis (long axis of shaft); a housing (Fig. 10; 130) configured to be attached to the shaft, wherein the housing comprises a base (Fig. 8; 128) fixedly attached to the shaft (Figs. 1-10; col. 5, lines 7-33), and an upper portion (Fig. 8; 126) rotatable about a first axis (axis running through the housing), wherein the first axis is substantially perpendicular to the longitudinal axis when the housing is attached to the shaft (Fig. 1); 
However, Jones does not disclose the housing to have a plate that is rotatable relative to the base and shaft, and the base and plate having the tabs and protrusions.
Bader teaches an angle adjusting mechanism (Figs. 2 and 3) that includes base (Fig. 2; 49) and plate (Fig. 3; 66) engaging feature (Figs. 2-3), that allows the plate/housing to rotate about an axis relative to the shaft (Figs. 2-3), wherein the plate 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the angle adjusting mechanism of Bader, to the guide of Jones, in order to allow the housing to be adjustable to be able to put the guide arm in a variety of positions (abstract) rather than just the two positions that Jones teaches.
It should also be noted that the base has the tabs and the plate has the openings, which is reverse from the claim requirements. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the male and female components of the adjusting mechanism, since it has been held that reversing the male and female engaging components only requires routine skill in the art.
As to claims 6 and 7, Jones in view of Bader disclose the guide as noted above.
However, Bader only teaches the arc to be 60 degrees (Fig. 2), wherein the base and the plate are positionable at five degree increments with the arc of 60 degrees (Figs. 2 and 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the distance of the arc to be at least 35 degrees in each direction resulting in a total arc of at least 70 degrees, since it has been held that where 

Response to Arguments
In response to Applicant’s argument that neither Jones nor Bader discloses a first portion that includes two legs, the Examiner respectfully disagrees. As noted in the office action above. Looking at Fig. 9 of Jones one could consider there to be a thick leg (Fig. 9; portion that 122 points towards) and a thinner leg (Fig. 9; portion that 146 points towards). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775